Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Floyd Trillis III on 1/7/2022.
---------------------------------------------------------------------------------------------------------------------
The application has been amended as follows: 
1.	(Currently Amended) A controllable mechanical seal for sealing a shaft rotatable relative to a housing of a device which manipulates a fluid, the seal comprising:
i.	a first face element having a first face surface, wherein the first face element is adapted to rotate with the shaft;
ii.	a second face element having a second face surface, wherein the second face element is adapted to be supported within the housing;
wherein at least one of the first face element or the second face element are movable axially along an axis of the shaft;
wherein the first face surface and the second face surface define a gap between the surfaces at all operating conditions of the controllable mechanical seal, physical dimensions of the gap contributing to defining a leakage rate of the fluid through the gap;
a singular cavity wholly contained within the second face element, the singular cavity adapted to contain a hydraulic fluid; and
wherein the singular cavity is in fluid communication with at least one pressure control valve and at least one hydraulic intensifier, the singular cavity being in pressure communication with a source of pressure via the at least one pressure control valve or optionally via the at least one hydraulic intensifier;
iii.	a sensor adapted to generate a signal indicative of the leakage rate; and
iv.	a controller responsive to the signal for generating an output;
wherein a state of the at least one pressure control valve changes in response to the controller output in order to increase or decrease the pressure of the hydraulic fluid in the singular cavity, thereby changing the physical dimensions of the gap between the first face surface and the second face surface 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL A PATEL whose telephone number is (571)272-7060. The examiner can normally be reached 7:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VISHAL A PATEL/Primary Examiner, Art Unit 3675